Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s amendment received 6/21/2022.
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are now 1 and 5-7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005.0049194 to Frye et al.
With regard to claim 1, an escape tool housing member (2) capable of being wound around an assist grip of a vehicle interior member, comprising: a sheet-shaped main body (10); a housing portion (28, 30) that is provided on an inner side of the main body and houses an escape tool (32); an inner fixation portion (26) provided on the inner side of the main body at one end of the sheet-shaped main body; and an outer fixation portion (26’) provided on an outer side of the main body at an opposite end of the sheet-shaped main body located opposite to the one end of the sheet-shaped main body (it is noted that the main body 10 of Frye is capable of being inverted such that the tools, 32, are housed on the inside), wherein the main body is capable of being fixed to the assist grip by connecting the inner fixation portion and the outer fixation portion, and the inner fixation portion and the housing portion are adjacent or proximal to each other (fig. 1), wherein a pull portion (36) is provided on the outer side of the main body at one end of the sheet-shaped main body (36, if not tucked inside when 10 is wrapped around a grip, my serve as a “pull portion” provided at one end of the main body 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, are rejected under 35 U.S.C. 103 as being unpatentable over US 2005.0049194 to Frye et al in view of US 4,262,385 to Norman.
With regard to claim 5, Frye discloses the invention substantially as claimed including an escape tool housing member (2) capable of being wound around an assist grip of a vehicle interior member, comprising: a sheet-shaped main body (10); a housing portion (28, 30) that is provided on an inner side of the main body and houses an escape tool (32); an inner fixation portion (26) provided on the inner side of the main body at one end of the sheet-shaped main body; and an outer fixation portion (26’) provided on an outer side of the main body at an opposite end of the sheet-shaped main body located opposite to the one end of the sheet-shaped main body (it is noted that the main body 10 of Frye is capable of being inverted such that the tools, 32, are housed on the inside), wherein the main body is capable of being fixed to the assist grip by connecting the inner fixation portion and the outer fixation portion, and the inner fixation portion and the housing portion are adjacent or proximal to each other (fig. 1), wherein a pull portion (36) is provided on the outer side of the main body at one end of the sheet-shaped main body (36, if not tucked inside when 10 is wrapped around a grip, my serve as a “pull portion” provided at one end of the main body 10).  Frye does not disclose a convex portion and a concave portion provided at one end of the main body, and the concave portion has a shape concaved toward an opposite end of the main body.  Norman teaches a similar sheet-shaped main body for wrapping around a grip.  Norman further teaches a convex portion (27) and a concave portion (38) provided at one end of the main body and the concave portion has a shape concaved toward an opposite end of the main body (see figs. 5-6 of Norman).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Norman to the sheet-shaped body of Frye in order to arrive at the desired shape.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing an escape tool housing having the desired convex and concave shapes at opposing ends of the main body.
With regard to claim 6, Frye modified by Norman, as discussed above, teaches a tool housing member wherein the convex portion (Norman 27) comprises a left convex portion and a right convex portion with the concave portion (Norman 38) being interposed between the left convex portion and the right convex portion (see Norman figs. 5-6).
With regard to claim 7, Frye modified by Norman, as discussed above, teaches a tool housing member wherein a pull portion (Frye 36) is provided at the concave portion (Frye modified by Norman would provide pull portion 36 at or near concave portion 38). 
Response to Arguments
Applicant's arguments with respect to claims 1, 5-7, have been considered but are moot in view of the new ground(s) of rejection.  For the reasons above, the grounds for rejection are deemed proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734		8/15/2022